     Case 1:19-cv-00186 Document 35 Filed on 05/13/21 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     May 13, 2021
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS                          Nathan Ochsner, Clerk

                             BROWNSVILLE DIVISION

CORA SKINNER, et al.,                        §
    Plaintiffs,                              §
                                             §
v.                                           §    CIVIL ACTION NO. 1:19-cv-186
                                             §
RED TAPE, INC, d/b/a STILETTO’S              §
& RED TAPE VI, INC., d/b/a                   §
STILETTO’S                                   §
     Defendants.                             §

                                             ORDER
       On December 18, 2021, the Court ordered the parties to file the joint pretrial order
no later than May 5, 2021. Dkt. No. 28.
       On March 31, 2021, the parties asked for a continuance of the deadlines to complete
discovery and file dispositive motions. Dkt. No. 32. On April 1, 2021, the Court granted
the motion, reset the deadline to file dispositive motions to May 15, 2021, but did not reset
the deadline for the joint pretrial order.
       The deadline for filing the joint pretrial order is stayed and will be reset after the
Court rules on any dispositive motions. The dispositive motions shall be due no later than
May 17, 2021.
              DONE at Brownsville, Texas on May 13, 2021.



                                                  ___________________________
                                                  Ronald G. Morgan
                                                  United States Magistrate Judge
